                                    9/10/2020 document
     USDC IN/ND case 3:20-cv-00954-JD-MGG     7:24 AM 1-1 filed 10/08/20 page 1 of 21
                                       20CV30927



                          IN THE CIRCUIT COURT OF THE STATE OF OREGON
 2
                                            FOR MALHEUR COUNTY
 3
 4
      MADALYN AND KHALID KHAN.                          )
 ^    an individual.                                    )
                                                        )       Case No.
 6
                                                        )
 7                    Plaintiff,                        )
                                                        )
 8            V.                                        )       SUMMONS
                                                        )
 9                                                      )
                                                        )
^^    JAYCO, INC, a Foreign Profit Company              )
11                                                      )
                      Defendant.                        )
12

13    TO:     Javco. Inc, c/o Registered Agent CT Corporation System 334 N. Senate Avenue
              Indianapolis. Indiana 46204
14

^^    You are hereby required to appear and defend the Complaint filed against you in the above entitled action
      within thirty (30) days of the date of service of this Summons upon you, and in case of your failure to do
*^    so, for want thereof, plaintifl(s) will apply to the Court for the relief demanded in the Complaint.
17                 NOTICE TO DEFENDANT: READ THESE PAPERS CAREFULLY!
18    You must "appear" in this case or the other side will win automatically. To "appear,” you must file
      with the Court a legal paper called a "Answer” or “Moticn.” The "Motion” or “Answer” must be
19    given to the court clerk or administrator within ttiirty (30) days along with the required filing fee.
      It must be in proper form and have proof of service on the PlaintifTs attorn^, or, if the Plaintiff
20    does not have an attorney, proof of service on the Plaintiff. If you have questions, you should see an
      attorney immediately. If you need help finding an attorney, you may contact die Oregon State Bar’s Lawyer
21    Referral Service online at www.oregonstatebar.org or by calling (503) 684-3763 (in die Portland metropolitan
      area) or toll free elsewhere in Oregon at (800) 452-7636.
22
                                                                        /s/ Jessica Moltigan
23                                                              Jessica MoUigan, OSB # 001823
                                                                Attorney for Plaintiff
24
25

26
      Page -1- COMPLAINT                                                   Jessica MoUigan, Attorney at Law, LLGP
                                                                              3323 Northeast 163”* Street, Suite 504
                                                                                 North Miami Beach, Florida 33160
                                                                                                    (888)-415-0610
                                                                                                               EXHIBIT A
                                                                                                               Page 1 of 21
                                   9/10/2020 7:24 AM
                                      20CV30927
     USDC IN/ND case 3:20-cv-00954-JD-MGG   document 1-1 filed 10/08/20 page 2 of 21


 1                   IN THE CIRCUIT COURT OF THE STATE OF OREGON
                              FOR THE COUNTY OF MALHEUR
 2

 3    Madalyn I. Saheb Khan and
      Khalid Saheb Khan, individuals,
 4
             Plaintiffs,
 5

 6    vs.                                                Case No.:

 7    Jayco, Inc.,
      a Foreign Profit Corporation,                      COMPLAINT
 8
                                                         Amount Claimed: $110,737.00
 9           Defendant.

10
                                    JURY TRIAL DEMANDED
11
                                 COMPLAINT AND JURY DEMAND
12
            NOW COME Plaintiffs, Madalyn I. Saheb Khan and Khalid Saheb Khan, by and
13
     through their attorneys, Lemon Law Group Partners PLC, and submit the following as their
14

15   Complaint against Defendant Jayco, Inc.

16                           PARTIES, JURISDICTION AND VENUE
17
      1.    Plaintiffs Madalyn I. Saheb Khan and Khalid Saheb Khan are individuals residing at 305
18    S. Oregon Street, Ontario, Oregon 97914.
19    2.    Defendant Jayco, Inc. is a foreign profit corporation doing business throughout the State
20    of Oregon. Jayco, Inc. (hereinafter “Defendant Manufacturer” or “Defendant Jayco”) may be
21    served through its registered agent, CT Corporation System, 334 N. Senate Avenue,

22    Indianapolis, Indiana 46204.
      3.    The transactions and occurrences involved in this action took place in the State of
23
      Oregon, County of Malheur.
24

25

26
                                                     1
27
     COMPLAINT                                             LEMON LAW GROUP PARTNERS PLC
28                                                         3323 NORTHEAST 163 STREET, SUITE 504
                                                           NORTH MIAMI BEACH, FL 33160


                                                                                                EXHIBIT A
                                                                                                Page 2 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 3 of 21


 1                                     COMMON AVERMENTS
 2
      4.   On or about July 12, 2019, Plaintiffs purchased a new 2019 Entegra 36U Motorhome,
 3    VIN: 1F66F5DY7J0A12866 from an Authorized Dealership (hereinafter “Vehicle”). Please
 4    see Exhibit A: Purchase Agreement.
 5    5.   At the time of purchase, the Vehicle was accompanied by a factory warranty which, in
 6    relevant part, provided for a two (2) year – 24,000 mile limited warranty (the “Warranty”).

 7    Please see Exhibit B: Pertinent Portion of Warranty. Full warranty is in Defendant’s
      Possession.
 8
      6.   The Subject Vehicle was purchased primarily for personal, family, and/or household
 9
      purposes.
10
      7.   Defendant Manufacturer’s warranty covered any repairs or replacements needed during
11
      the warranty period and/or due to defects in factory materials or workmanship.
12    8.   In fact, when delivered, the Subject Vehicle was defective in materials and workmanship,
13    such defects being discovered within the warranty periods and repairs were attempted.
14    9.   Shortly after purchase, Plaintiffs noticed defects in the vehicle and returned the vehicle
15    to an Authorized Dealership to repair the defects on at least four (4) occasions for defects to

16    the Subject Vehicle including: low oil pressure, engine loses oil pressure and knocks, long
      block assembly defects necessitating replacement, vehicle will not move when in Drive,
17
      transmission defects necessitating replacement, knocking noise heard from oil pan while
18
      vehicle is running, vehicle required towing in to service, short block defects necessitating
19
      replacement, noise from transmission when going into Drive, grinding noise in every gear
20
      besides Neutral and Park, and front pump and torque converter defects necessitating
21    replacement. Please see Exhibit C: Repair Orders.
22    10. Subject Vehicle has been out-of-service for at least sixty-six (66) total days for the
23    aforementioned repairs. Please see Exhibit C.
24    11. Despite the prolonged time during which the Subject Vehicle has been out-of-service,

25    Authorized Dealership has failed to repair the Subject Vehicle so as to bring it into conformity
      with the warranties set forth herein.
26
                                                      2
27
     COMPLAINT                                            LEMON LAW GROUP PARTNERS PLC
28                                                        3323 NORTHEAST 163 STREET, SUITE 504
                                                          NORTH MIAMI BEACH, FL 33160


                                                                                                 EXHIBIT A
                                                                                                 Page 3 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 4 of 21


 1    12. The defects experienced by Plaintiffs with the Subject Vehicle substantially impaired its
 2    use, value, and safety to the Plaintiffs, and have shaken the Plaintiffs’ faith in the vehicle to
 3    operate as dependable transportation.

 4    13. Despite Plaintiffs’ repeated efforts to allow Defendant Manufacturer the opportunity to
      conform the Subject Vehicle, many nonconforming and defective conditions were not repaired,
 5
      and still exist.
 6
      14. The Vehicle still has issues including engine defects.
 7
      15. Plaintiffs directly notified Defendant of the defective conditions of the vehicle on
 8
      numerous occasions and that they desired a buy-back of the Subject Vehicle, wherein
 9    Defendant failed and refused to buy back Plaintiffs’ defective Vehicle and to reimburse
10    Plaintiffs pursuant to their rights under State and Federal Laws. Please see Exhibit D: Written
11    Notification, and Exhibit E: Return Receipt.
12    16. This cause of action arises out of the Defendant’s Breach of Warranty and violation of

13
      the Federal Magnuson-Moss Warranty Act as set forth in this Complaint.
      17. Plaintiffs seek judgment against Defendant in whatever amount that Plaintiffs are entitled
14
      to, including equitable relief, consequential damages, along with the costs and expenses of this
15
      action.
16
      18. There is no other pending or resolved civil action arising out of the same transaction or
17
      occurrence alleged in this Complaint.
18                                         COUNT I
19
                                BREACH OF FACTORY WARRANTY

20    19. Plaintiffs fully repeat and incorporate Paragraphs 1 through 18, as set forth above.
21    20. Defendant Jayco extended to Plaintiffs a two (2) year – 24,000 mile limited warranty

22    (“Warranty”).
      21. Plaintiffs, seeking to repair the Subject Vehicle, attempted to exercise Plaintiffs’ rights
23
      under the Warranty.
24
      22. Defendant Jayco has failed to honor the terms of the Warranty.
25
      23. Defendant Jayco has failed or refused to repair the issues which include engine defects.
26
                                                     3
27
     COMPLAINT                                            LEMON LAW GROUP PARTNERS PLC
28                                                        3323 NORTHEAST 163 STREET, SUITE 504
                                                          NORTH MIAMI BEACH, FL 33160


                                                                                                  EXHIBIT A
                                                                                                  Page 4 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 5 of 21


 1    24. As a result of the actions set forth above, Defendant Jayco has breached its warranty.
 2    25. As a result of Defendant Jayco’s breach of warranty, Plaintiffs have, and will continue
 3    to, suffer significant monetary and consequential damages.

 4         WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter Judgment
      in favor of Plaintiffs and against Defendant Jayco in an amount to be proven at trial, including
 5
      all consequential damages, incidental damages, equitable remedies, costs, interest, and
 6
      attorney fees.
 7
                                     COUNT II
 8                     BREACH OF MAGNUSON-MOSS WARRANTY ACT
 9    26. Plaintiffs fully repeat and incorporate Paragraphs 1 through 25, as set forth above.
10    27. This Court has jurisdiction to decide claims brought under 15 USC § 2301 et seq., by
11    virtue of 15 USC § 2310(d)(1)(A).
12    28. Plaintiffs are “consumer”s as defined by 15 USC § 2301(3).

13
      29. Defendant Jayco is a “supplier” and “warrantor” as defined by 15 USC § 2301(4)(5).
      30. The Subject Vehicle is a “consumer product” as defined by 15 USC § 2301(6).
14
      31. 15 USC § 2310(d)(1)(A), requires Defendant Jayco, as a warrantor, to remedy any
15
      defects, malfunction or non-conformance of the Subject Vehicle within a reasonable time and
16
      without charge to Plaintiffs, as defined in 15 USC § 2304(d).
17
      32. The actions of Defendant Jayco as hereinabove described, in failing to tender the Subject
18    Vehicle to Plaintiffs free of defects and refusing to repair or replace the defective vehicle
19    tendered to Plaintiffs, constitute a breach of the written warranties covering the Subject
20    Vehicle; and thus, constitute a violation of the Magnuson-Moss Warranty Act.
21    33. Despite repeated demands and despite the fact that the Plaintiffs have complied with all

22    reasonable terms and conditions imposed upon them by Defendant Jayco, Defendant Jayco has
      failed and refused to cure any defects and non-conformity with the Subject Vehicle.
23
      34. As a result of Defendant Jayco’s breach of factory warranty as set forth above, and
24
      Defendant Jayco’s failure to honor its obligations under its warranties, Plaintiffs have, and will
25
      continue to, suffer damages as enumerated above.
26
                                                      4
27
     COMPLAINT                                            LEMON LAW GROUP PARTNERS PLC
28                                                        3323 NORTHEAST 163 STREET, SUITE 504
                                                          NORTH MIAMI BEACH, FL 33160


                                                                                                   EXHIBIT A
                                                                                                   Page 5 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 6 of 21


 1    35. Defendant Jayco had a reasonable opportunity to remedy the defects in the vehicle but
 2    has failed to do so, thereby entitling Plaintiffs to a refund of the purchase price pursuant to the
 3    Magnuson-Moss Warranty Act.

 4    36. Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiffs are
      entitled to recover as part of the judgment, costs and expenses of the suit including attorney’s
 5
      fees based on actual time expended.
 6
                                                COUNT III
 7                               PLAINTIFFS’ CLAIM OF VIOLATION OF
                          OR REV STAT §§ 646A.400 – 646A.418; §§ 646A.325 – 646A.327
 8
                                             “LEMON LAW”
 9
      37.   Plaintiffs repeat and incorporate Paragraphs 1 through 36, as set forth above.
10
      38.   Plaintiffs are “consumer”s under the Lemon Law, OR Rev Stat § 646A.400(2).
11
      39.   The Subject Vehicle is a “motor vehicle” under the Lemon Law, OR Rev Stat §
12   646A.400(4).
13    40.   It is presumed that the Subject Vehicle has been subject to a reasonable number of repair
14   attempts for the aforementioned defects if, during the two-year period following the date of
15   original delivery of the motor vehicle to a consumer or during the period ending on the date on

16   which the mileage on the motor vehicle reaches 24,000 miles, whichever period ends first, OR
     Rev Stat § 646A.406(1):
17
                    (1) The manufacturer or an agent or authorized dealer of the manufacturer has
18
     subjected the nonconformity to repair or correction three or more times and has had an
19
     opportunity to cure the defect alleged, but the nonconformity continues to exist; OR Rev Stat §
20
     646A.406(1)(a); or
21                  (2) The motor vehicle is out of service by reason of repair or correction for a
22   cumulative total of 30 or more calendar days, OR Rev Stat § 646A.406(1)(b);
23    41.   The Subject Vehicle has been subjected to repair on four (4) occasions and has been out
24   of service for sixty-six (66) days during the earlier of the two-year period following the date of

25   original delivery of the Subject Vehicle or the date on which the Subject Vehicle reaches 24,000

26
                                                      5
27
     COMPLAINT                                             LEMON LAW GROUP PARTNERS PLC
28                                                         3323 NORTHEAST 163 STREET, SUITE 504
                                                           NORTH MIAMI BEACH, FL 33160


                                                                                                    EXHIBIT A
                                                                                                    Page 6 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 7 of 21


 1   miles. All attempted repairs were unsuccessful as the Subject Vehicle continues to have the
 2   aforementioned defects.
 3    42.   The aforementioned defects substantially impair the use or value of the Subject Vehicle

 4   to Plaintiffs and prevent the Subject Vehicle from conforming to the Manufacturer’s factory
     warranty.
 5

 6                                          PRAYER FOR RELIEF
 7
      WHEREFORE, Plaintiffs pray for judgment as follows:
 8
      (1)   For actual damages according to proof at trial;
 9

10    (2)   For Defendant to accept return of the Subject Vehicle in exchange for full purchase

11          price returned to Plaintiffs;
12    (3)   For attorney’s fees and costs of suit incurred herein;
13
      (4)   For such other and further relief as the court deems just and proper under
14
            the circumstances;
15

16
      (5)    That all issues be tried before a jury.

17
      Dated: __4___ day of _September, 2020.
18

19
                                                   Respectfully submitted,
20
                                                   LEMON LAW GROUP PARTNERS PLC
21

22                                                 By: s/n Jessica Molligan_________
                                                       Jessica Molligan (OSB 001823)
23                                                     Lemon Law Group Partners
                                                       3323 Northeast 163 Street, Suite 504
24                                                     North Miami Beach, FL 33160
25
                                                       Tel. No.: (888) 415-0610
                                                       info@lemonlawgrouppartners.com
26                                                     eservice@lemonlawgrouppartners.com
                                                       6
27
     COMPLAINT                                             LEMON LAW GROUP PARTNERS PLC
28                                                         3323 NORTHEAST 163 STREET, SUITE 504
                                                           NORTH MIAMI BEACH, FL 33160


                                                                                                  EXHIBIT A
                                                                                                  Page 7 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 8 of 21


 1

 2

 3

 4

 5

 6

 7

 8




              EXHIBIT A
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           7
27
     COMPLAINT                                 LEMON LAW GROUP PARTNERS PLC
28                                             3323 NORTHEAST 163 STREET, SUITE 504
                                               NORTH MIAMI BEACH, FL 33160


                                                                                  EXHIBIT A
                                                                                  Page 8 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 9 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           8
27
     COMPLAINT                                 LEMON LAW GROUP PARTNERS PLC
28                                             3323 NORTHEAST 163 STREET, SUITE 504
                                               NORTH MIAMI BEACH, FL 33160


                                                                                  EXHIBIT A
                                                                                  Page 9 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 10 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
              EXHIBIT B
15

16

17

18

19

20

21

22

23

24

25

26
                                           9
27
     COMPLAINT                                 LEMON LAW GROUP PARTNERS PLC
28                                             3323 NORTHEAST 163 STREET, SUITE 504
                                               NORTH MIAMI BEACH, FL 33160


                                                                                  EXHIBIT A
                                                                                 Page 10 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 11 of 21


 1

 2
     ENTEGRA COACH WARRANTY Our family is proud to stand behind every
     Entegra Coach we build. Our commitment is to provide the highest level of
 3   products and services possible. We invite you to compare our limited warranty
 4   with other manufacturers—we think you'll find that your satisfaction is our lifelong
     passion. The Entegra Coach ("Entegra") limited warranty covers this recreational
 5
     vehicle ("RV") when used only for its intended purpose of recreational travel and
 6   camping and for two (2) years after the first retail owner takes delivery, or the first
     twenty-four thousand (24,000) miles of use, whichever occurs first. This warranty
 7
     is transferable to a second owner for Insignia, Aspire, Anthem and Cornerstone
 8   only. It covers RVs sold by an authorized dealer and used in the United States,
 9
     U.S. Territories and Canada, only. In addition to the limited warranty, Entegra
     luxury diesel products (Aspire, Anthem, Cornerstone) carry a structural limited
10   warranty for five (5) years after the first retail owner takes delivery. Other Entegra
11   Coach products (Odyssey, Esteem, Qwest, Vision, Vision XL, Emblem, Accolade,
     Reatta, Reatta XL) carry a structural limited warranty for three (3) years after the
12
     first retail owner takes delivery. This warranty covers the structure of the
13   recreational vehicle (defined as only the steel or aluminum frame structure for the
     sidewalls (excluding slide outs), roof and rear and front walls). For complete
14
     details, contact your nearest Entegra dealer.
15

16

17

18

19

20

21

22

23

24

25

26
                                               10
27
     COMPLAINT                                      LEMON LAW GROUP PARTNERS PLC
28                                                  3323 NORTHEAST 163 STREET, SUITE 504
                                                    NORTH MIAMI BEACH, FL 33160


                                                                                       EXHIBIT A
                                                                                      Page 11 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 12 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11




              EXHIBIT C
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           11
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 12 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 13 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           12
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 13 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 14 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           13
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 14 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 15 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           14
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 15 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 16 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           15
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 16 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 17 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           16
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 17 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 18 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           17
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 18 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 19 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           18
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 19 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 20 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
              EXHIBIT D
15

16

17

18

19

20

21

22

23

24

25

26
                                           19
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 20 of 21
     USDC IN/ND case 3:20-cv-00954-JD-MGG document 1-1 filed 10/08/20 page 21 of 21


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           20
27
     COMPLAINT                                  LEMON LAW GROUP PARTNERS PLC
28                                              3323 NORTHEAST 163 STREET, SUITE 504
                                                NORTH MIAMI BEACH, FL 33160


                                                                                   EXHIBIT A
                                                                                  Page 21 of 21
